Title: From George Washington to John Stanwix, 19 July 1757
From: Washington, George
To: Stanwix, John

 

To Colonel StanwixDr Sir
[Fort Loudoun] July 19th 1757.


Your favour of the 14th instant is come to hand.
I wrote you fully in three several letters, under one cover, about four days ago. Before yours came to hand, I had received a letter from Captn Dagworthy, enclosing a copy of Steels [Street’s] depositions; & made particular enquiry (of the bearer) whether the account was transmitted to you; being answered in the affirmative, and hearing by the Express to Mr Atkin, that the Messenger was near Carlyle; I forbore in my last, troubling you with a repetition of it. I sent one to Governor Dinwiddie, that, in case the affair shou’d turn out worse than I apprehended, the charge of negligence shou’d not lie at my door. But I shall not literally believe every account (now) from that quarter; as the late alarming news was founded in so little truth.
I can not believe, either, that the french on the Ohio do think of more than their own defence, and sending out scalping parties of Indians to annoy and keep our frontiers in terror. Be this as it may, I shall always think it my duty to stand in the best posture of defence, that the situation of my affairs will possibly admit.
I beg leave to offer my compliments to those Gentlemen of your Battalion, with whom I have the honor to be acquainted. I am Sir, your most obedt & obliged hble servant,

G:W.

